DISMISS and Opinion Filed October 16, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00840-CV

                THOMAS GENE BROWN AND ELLA BROWN, Appellants
                                   V.
                    AMERIQUEST MORTGAGE CO., Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 70241-86

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       We REINSTATE this appeal.

       By letter, the Court questioned its jurisdiction over this appeal as there did not appear to be

a final judgment. We instructed the parties to file letter briefs addressing the Court’s jurisdiction.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See McFadin v. Broadway Coffeehouse, LLC, 539
S.W.3d 278, 283 (Tex. 2018); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West Supp. 2017).

A final judgment is one that disposes of all pending parties and claims. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001).
       In the fourth amended petition, Thomas Brown, Ella Brown, and Thomas Brown, Jr.

alleged causes of action against Ameriquest Mortgage Co., Noe Sanchez, and Jose Sanchez. The

trial court granted summary judgment for Ameriquest Mortgage dismissing the causes of action

that Thomas Brown and Ella Brown alleged against Ameriquest Mortgage. In the severance order,

the trial court severed out Thomas Brown and Ella Brown’s claims against the Sanchezes into a

separate cause. Thomas Brown, Jr.’s claims against Ameriquest Mortgage and the Sanchezes

remain pending in the original cause that is the subject of this appeal.

       In response to this Court’s letter, appellants filed a motion acknowledging that the

judgment is not final and asking the Court to abate the appeal to allow them an opportunity to

obtain a final judgment. By order dated August 21, 2018, the Court granted appellants’ motion

and abated the appeal for thirty days. We cautioned appellants that failure to obtain a final

judgment may result in dismissal of the appeal for want of jurisdiction. As of today’s date, the

Court has not received a supplemental clerk’s record containing a final judgment or any further

correspondence from appellants.

       The appealed judgment is not final as it does not dispose of all parties and claims. See

Lehmann, 39 S.W.3d at 195. Accordingly, we dismiss the appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


180840F.P05



                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 THOMAS GENE BROWN AND ELLA                        On Appeal from the 86th Judicial District
 BROWN, Appellants                                 Court, Kaufman County, Texas
                                                   Trial Court Cause No. 70241-86.
 No. 05-18-00840-CV        V.                      Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.
 AMERIQUEST MORTGAGE CO.,
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee AMERIQUEST MORTGAGE CO. recover its costs of this
appeal from appellants THOMAS GENE BROWN AND ELLA BROWN.


Judgment entered October 16, 2018.




                                             –3–